

EXHIBIT 10.16




EXECUTION COPY




MARKETING AND SALES ALLIANCE AGREEMENT


THIS MARKETING AND SALES ALLIANCE AGREEMENT (this "Agreement") is made, entered
into, and effective as of this 29th day of December, 2005 by and among TIB BANK,
a bank chartered under the laws of the State of Florida (the "Bank"), TIB
FINANCIAL CORP., a Florida corporation and the sole shareholder of the Bank
("Parent") (for purposes of Article III and Article VII only, but only to the
extent that Article VII relates to a breach of Parent's obligations under
Article III), and NOVA INFORMATION SYSTEMS, INC., a Georgia corporation (“NOVA”)


BACKGROUND AND PURPOSE


A. The Bank has sold to NOVA all of the Bank's merchant bankcard transaction
processing assets pursuant to that certain Merchant Asset Purchase Agreement
dated as of even date herewith by and among the Bank and NOVA (the "Purchase
Agreement").


B. The Bank and NOVA now desire to enter into, in connection with the Purchase
Agreement, a mutually beneficial marketing relationship, as set forth herein.


THE AGREEMENT


NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained, and other valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto do hereby agree as follows:


ARTICLE I


DEFINITIONS


1.1 Certain Defined Terms. For purposes of this Agreement, the following
capitalized terms shall have the following meanings:
 
        “AuxiIiary Documents” has the meaning set forth in Section 2.1 (a)
hereof.


  “Cash Advance” has the meaning set forth in Section 3.1 hereof.


  “Confidential Information” has the meaning set forth in Section 2.8 hereof.


 “Credit Card” means (i) a VISA card or other card bearing the symbol(s) of VISA
U.S.A, Inc. or VISA International, Inc., or (ii) a MasterCard card or other card
bearing the symbol(s) of MasterCard International Incorporated, or (iii) any
card bearing the symbols of any other Credit Card Association.


“Credit Card Associations” means (i) VISA U.S.A., Inc., (ii) VISA International,
Inc., (ill) MasterCard International Incorporated, or (iv) any other Credit
Card-sponsoring organization or association that hereafter contracts with the
Bank to settle Merchant sales transactions effected with its Credit Cards, and
any successor organization or association to any of the foregoing.


“Credit Loss” means any loss, including but not limited to a chargeback,
resulting from or attributable to the failure by a Merchant to pay amounts owed
by it under a Merchant Agreement.


"Debit Card" means a card with a magnetic stripe bearing the symbol(s) of one or
more EFT Networks or Credit Card Associations which enables the holder to pay
for goods or services by authorizing an electronic debit to the cardholder's
designated deposit account.


“Dues and Assessments” mean fees charged by the Payment Networks and retained by
the Payment Networks to fund their operations. The fees consist of a percentage
of the total sales transaction as set by each Payment Network.
 
 "EFT Network" means Star.


"Financial Transaction Device" or "FTD" means any Credit Card, Debit Card or any
other financial transaction device, such as a stored value card, electronic card
"smart" card, electronic check or other evolutionary financial transaction
device used for the purpose of obtaining credit or debiting consumer accounts
that is now or hereafter effected through transactions with merchants.
 
"Flat Fee" has the meaning set forth in Section 2.3(a) hereof.


"Initial Term" has the meaning set forth in Section 5.1 hereof.


"Interchange" means the fee charged by the Payment Networks and remitted by the
Payment Networks to the card-issuing members. The fee typically consists of a
percentage of the total sales transaction plus a per item fee, each as set by
each Payment Network. The fee can vary based on the type of merchant, method of
authorization and other criteria stipulated by each Payment Network.


"Involuntary Bankruptcy Proceeding" with respect to a Person means that a case
or other proceeding shall be commenced against the person or any subsidiary of
such Person in any court of competent jurisdiction, or through any regulatory
agency or body, seeking (i) relief under the Bankruptcy Code of 1978, as
amended, or other federal bankruptcy laws (as now or hereafter in effect) or
under any other applicable laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding up, or composition or adjustment of debts,
or (ii) the appointment of a trustee, receiver, custodian, liquidator or the
like of such Person, or of all or any substantial part of the assets, domestic
or foreign, of such Person, or any other similar conservatorship or receivership
proceeding instituted or administered by any regulatory agency or body.


"Licensed Marks" has the meaning set forth in Section 2.5 hereof



"Member" means a financial institution (including, if and to the extent
permitted by the Payment Network Regulations, NOVA) that is a principal,
sponsoring, affiliate, or other member of the Payment Networks and, with respect
to any Merchant or Referred. Merchant, means the member of the Payment Networks
that is a party to the Merchant Agreement with respect to such Merchant or
Referred Merchant, as may be designated from time to time by NOVA pursuant
to Section 2.4 hereof.


"Merchant Agreement" means an agreement between (i) NOVA and/or the Bank (and a
Member), and (ii) a merchant, pursuant to which the merchant undertakes to honor
Financial Transaction Devices, and includes, without limitation, all merchant
agreements sold assigned, conveyed and transferred to NOVA by the Bank pursuant
to the Purchase Agreement.


"Merchant Discount" means the fee charged to Referred Merchants for the
authorization, processing and settlement of Credit Card and Debit Card
transactions. The fee typically consists of a percentage of the total sales
transaction volume of a Referred Merchant, as such percentage is agreed, plus a
per item fee. The fee can vary based on the type of Referred Merchant, method of
authorization and other criteria stipulated by NOVA.


"Merchant Bankcard Services" means FTD processing services and other related
products and services, as provided by (or similar to the services provided by)
NOVA and its subsidiaries and affiliates from time to time.


"Net Sales Revenue" means, with respect to any Referred Merchant and with
respect to any given period of time, the Merchant Discount plus Other Fee
Revenue attributable to sales transactions by such Referred Merchant in which a
customer utilizes a Credit Card or Debit Card, less Credit Losses, Interchange,
Dues and Assessments and rebates, residuals or adjustments due to third parties
that are attributable to such Referred Merchant; provided, in no event will Net
Sales Revenue be deemed to include revenue attributable to Equipment.
 
“New Merchant Account Royalty” has the meaning set forth in Section 2.3(a)
hereof.


“Other Fee Revenue” means revenue from the following fees to be included in the
calculation of Net Sales Revenue: (i) monthly statement fee; (ii) monthly
minimum fee; (iii) authorization fees (including American Express, Diners,
Discover and JCB); (iv) debit transaction fees; (v) application fees; and (vi)
chargeback fees; provided, in no event will Other Fee Revenue be deemed to
include revenue attributable to Equipment.


"Parent Entity" means any of Parent, the Bank, and their respective affiliates
and subsidiaries in existence from time to time.


"Payment Network" means any Credit Card Association, EFT Network or any other
organization or association that issues or sponsors a Financial Transaction
Device.


"Payment Network Regulations" means, collectively, the rules and regulations
promulgated by the Credit Card Associations, the EFT Networks or any other
Payment Networks, as applicable.


"Person" means any of a natural person, corporation, partnership, firm,
association, limited liability company, trust, estate or other entity of any
kind.


“Referred Merchant” means a merchant referred to NOVA by the Bank pursuant to,
and during the term of this Agreement (including any extensions and renewals
hereof) that, as a result of such referral, enters into a Merchant Agreement
with NOVA and the Member.


"Requirements of Law" means with respect to any person, (a) any law (including
common law), ordinance, judgment, order, decree, injunction, permit, statute,
treaty, rule or regulation, regulatory bulletin or guidance, regulatory
examination, order or recommendation, or determination of (or agreement with) an
arbitrator or a governmental authority (including any financial services
authority), applicable to such person, and (b) the applicable bylaws, rules,
regulations, documentation and manuals promulgated or adopted by a Credit Card
Association as amended or supplemented in accordance therewith from time to
time, and that (c) with respect to both (a) and (b) above is applicable to the
Merchant Bankcard Business, and the performance by the parties of their
obligations hereunder.
 
"Underwriting Guidelines" has the meaning set forth in Section 2.1 (b) hereof.


"Voluntary Bankruptcy Proceeding" with respect to any Person means that the
Person or any subsidiary of such Person shall (i) commence a voluntary case
under the Bankruptcy Code of 1978, as amended, or other federal bankruptcy laws
(as now or hereafter in effect), (ii) file a petition seeking to take advantage
of any other applicable laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding up, or composition or adjustment of debts,
or any other similar conservatorship or receivership proceeding instituted or
administered by any regulatory agency or body, (iii) consent to or fail to
contest, in a timely and appropriate manner, any petition filed against it in an
involuntary case under such bankruptcy laws or other applicable laws or consent
to an Involuntary Bankruptcy Proceeding, (iv) apply for or consent to, or fail
to contest in a timely and appropriate manner, the appointment of or the taking
of possession by, a trustee, receiver, custodian, liquidator or similar entity
of such Person or of all or any substantial part of its assets, domestic or
foreign, (v) admit in writing its inability to pay its debts as they become due,
(vi) make a general assignment for the benefit of creditors, (vii) make a
conveyance fraudulent as to creditors under any applicable law, or (viii) take
any corporate action for the purpose of effecting any of the foregoing.


1.2 Other Definitional Provisions. Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to such terms in the
Purchase Agreement. Singular terms shall include the plural, and vice versa,
unless the context otherwise requires. The words "hereof," "herein" and
"hereunder" and words of similar import when used in this Agreement shall refer
to this Agreement and not to any particular provision of this Agreement, and
Section and Schedule references are to this Agreement, unless otherwise
specified. The term "including" shall mean "including without limitation."



ARTICLE II


MARKETING RELATIONSIDP; MERCHANT REFERRALS


2.1 Marketing; Referral of Merchants to NOV A.


(a) The Bank will actively, and through the use of all reasonable efforts,
cooperate with NOVA, exclusively, in marketing Merchant Bankcard Services to
merchants and prospective merchants (including the customers of the Bank). Such
marketing services and assistance shall includes, without limitation, the
distribution by the Bank of promotional and informational materials and supplies
relating to the Merchant Bankcard Services conducted by NOVA and such other
services and assistance as may reasonably be requested by NOVA. NOVA will
provide the Bank access to all merchant applications and merchant agreements to
be used in connection with the Merchant Bankcard Services, including supplies
for cash advances to be effected by the Bank. The Bank covenants and agrees that
it will only use and provide to merchants the applications and merchant
agreements, and advertising, marketing, promotional and other related materials
(collectively, "Auxiliary Documents"), supplied by or at the direction of: or
approved in writing in advance, by NOV A. From time to time NOVA and the Bank
shall, upon mutual agreement and at a reasonable cost to be borne by NOVA,
develop enhanced promotional services, such as the provision of sales or
marketing personnel or employee incentives for the Bank to undertake on behalf
of NOVA. Further, the Bank shall provide to NOVA such office space at the Bank's
locations as reasonably requested by NOVA, and as agreed by the Bank


(b) During the term of this Agreement, and subject to the historical and
reasonably anticipated future needs and performance of the portfolio governed
and generated hereunder, NOVA will, at its expense, dedicate one (l) full-time
sales employee (the "Sales Representative") to the development of its Merchant
Bankcard Services business (as applicable) with the Bank and the Bank’s
customers. The name and office location of the initial Sales Representative is
set forth on Schedule 2.1(b) hereto.


(c) The Bank agrees to refer exclusively to NOVA any merchants, financial
institutions, independent sales organizations, or other associations,
institutions, organizations, entities, or other Persons that inquire about,
request, or otherwise evidence an interest, to the Bank's knowledge, in Merchant
Bankcard Services.. All such referrals shall be communicated to NOVA by the Bank
in a manner to be mutually agreed upon by the parties hereto. Upon any such
merchant referral, NOVA shall process such referral and corresponding merchant
application in accordance with its practices and procedures, and otherwise in
accordance with the credit policy, risk and underwriting guidelines then in
effect for each of NOVA and the Member (collectively, the "Underwriting
Guidelines"). If the referred merchant meets the Underwriting Guidelines, or if
NOVA otherwise desires, then NOVA may attempt, in its sole discretion, to enter
into a Merchant Agreement, and arrange for the Member to enter into a Merchant
Agreement, with such merchant providing for the performance of such Merchant
Bankcard Services by NOVA.


(d) For the purposes of this Section 2.1, the defined term "Bank" shall include
the Bank and any other Parent Entities that now or in the future provide banking
services.


2.2 Subsidies/Credit Enhancements.


(a) If the Bank refers to NOVA a merchant who desires to receive Merchant
Bankcard Services and meets the Underwriting Guidelines, but such referred
merchant is unwilling to offer discount revenue at a rate NOVA would otherwise
require, then the Bank shall have the right (exercisable in its sole
discretion), but not the obligation, to offer to subsidize such discount revenue
by payment to NOVA of such amounts as NOVA may require. The Bank must agree to
any such subsidy in writing in the form and upon such terms as are acceptable to
NOVA; provided, however, that in no event shall NOVA or the Member be obligated
to enter into a Merchant Agreement with any referred merchant with respect to
whom the Bank has offered such a subsidy.


(b) In the event NOVA or the Member declines to enter into a Merchant Agreement
with any referred merchant in accordance with Section 2.1 (c), the Bank shall
have the right (exercisable in its sole discretion), but not the obligation, to
offer to NOVA and the Member such assurances and guarantees (including
indemnification and/or credit enhancements), as may be requested by NOVA or the
Member, providing neither NOVA nor the Member will incur or suffer any losses
associated with the acceptance of such referred merchant; provided, however,
that in no event shall NOVA or the Member be obligated to enter into a Merchant
Agreement with any referred merchant with respect to whom the Bank has offered
such assurances or guarantees.


2.3 Payment of Royalties and Flat Fees.


(a) During the term of this Agreement (including any extensions or renewals
hereof), and with respect to each Referred Merchant, NOVA shall pay to the Bank
a royalty of ten percent (10%) of the Net Sales Revenue processed through NOVA's
network by such Referred Merchant (the "New Merchant Account Royalty"), plus a
flat, one-time fee of Fifty and No/l00 Dollars ($50.00) for each Referred
Merchant (the "Flat Fee").


(b) The New Merchant Account Royalty and the Flat Fee shall be calculated on a
calendar quarter basis and shall be paid, in arrears, within forty five (45)
days of the end of each calendar quarter with respect to which the New Merchant
Account Royalty or Flat Fee is due hereunder.


2.4 Ownership of Merchant Agreements. Each of NOVA and the Bank acknowledges and
agrees that any merchant that is a party to a Merchant Agreement does and. shall
have a direct business relationship with NOVA. Subject to the Payment Network
Regulations, and notwithstanding the Bank being a party to any such Merchant
Agreement, or anything to the contrary in any Merchant Agreement, NOVA does and
shall own, administer and control the Merchant Agreements and the relationship
created thereby (such control shall include, without limitation, decisions
regarding the continuance, amendment, assignment or termination of such Merchant
Agreement). The Bank acknowledges and agrees that, with respect to any Merchant
Agreement to which the Bank is a party, the Bank shall, upon the request of NOVA
in NOVA's sole discretion, and with respect to any Merchant or Referred Merchant
designated by NOVA, assign to NOVA and the Member all of the Bank's rights and
obligations with respect to the Merchant Agreement relating to such Merchant or
Referred Merchant. Upon any such request, the Bank agrees to execute all
instruments and documents as may reasonably be requested by NOVA in order to
effectuate the assignment of such rights and obligations. The Bank also agrees
that NOVA may designate, redesignate, or substitute any financial institution to
serve as the Member with respect to any merchant that is a party to a Merchant
Agreement and the sponsorship of the Bank's activity hereunder. The Bank agrees
to take such steps as may be reasonably be requested by NOVA to effect -any such
change in the Member.


2.5 Use of Bank's Licensed Marks. The Bank hereby grants to NOVA a limited,
non-exclusive, non-transferable, royalty-free license, during the term of this
Agreement (including any extensions and renewals hereof), to use the Bank's name
and other trademarks and service marks identified on Schedule 2.5 attached
hereto (the "Licensed Marks") on FTD transaction slips, in merchant agreements.,
and in such other Auxiliary Documents furnished to merchants or to prospective
merchants to the extent: (i) required by applicable provisions of the Payment
Network Regulations; and (ii) as reasonably requested by NOVA. Notwithstanding
the foregoing, the Bank shall, at all times, have the right to approve the use
of the Licensed Marks, such approval not to be unreasonably withheld or delayed.
Notwithstanding any termination of such license, the parties acknowledge that
they shall not be obligated to recall or retrieve any information, media or
document previously distributed on behalf of the Merchant Bankcard Business
conducted hereunder.


2.6 Servicing and Monitoring of Merchant Bank Card Accounts. The parties hereto
agree that all merchant bank card accounts of Merchants and Referred Merchants
shall be serviced as follows:


(a) Subject always to the Requirements of Law, each Referred Merchant and
Merchant shall maintain a designated deposit account or accounts at the Bank or
another depository institution approved .by NOVA and the Member. The Member
shall be permitted access to any funds in such account to the extent funds are:
needed to fund fees, assessments, charge-backs, returned items or any .other
obligations of a Referred Merchant or Merchant to NOVA, the Member, the Payment
Networks, or any FTD issuing bank or account holder.



(b) To the best of its ability and at all times in compliance with the
Requirements of Law, the Bank shall use all reasonable efforts to assist NOVA in
its efforts to monitor the business activities and deposit accounts of Referred
Merchants and Merchants and shall notify NOVA immediately of any information of
which the Bank becomes aware and which would lead a prudent businessperson to
believe or suspect that a Referred Merchant or Merchant is experiencing
financial difficulty or engaging in improper conduct or violating the roles,
regulations or procedures of the Payment Networks, NOVA or the Member. The Bank
shall comply with all reasonable requests of NOVA and the Member to conduct
investigations, supply information or perform any other act or thing relating to
investigating Merchant or Referred Merchant activities and condition.


2.7 Payment Network Licensing. The Bank shall, to the extent required by the
rules and regulations of the Payment Networks, obtain and maintain such
memberships or licenses with the Payment Networks during the term of this
Agreement (including any extensions and renewals hereof) as are necessary for
NOVA and the Bank to fully perform their obligations hereunder. The Bank hereby
covenants and agrees to comply in all respects with the rules and regulations
promulgated by the Payment Networks necessary for the Bank to perform its
obligations hereunder.


2.8 Confidentiality .


(a) NOVA and the Bank acknowledge that, in the performance of the obligations of
each of NOV A and the Bank under this Agreement, each of the parties will be in
possession of confidential and proprietary information of the other parties and
of Merchants and Referred Merchants, including customer lists and customer
information, customer account numbers and account documentation, the status of
any account, pricing information, computer access codes, instruction and/or
procedural manuals, business and financial plans, the Operative Documents, and
any other data or information in the possession of NOVA and the Bank which is
competitively sensitive and not generally known to the public ("Confidential
Information"). NOVA and the Bank also acknowledge that each of the parties has
an obligation to protect and maintain the confidentiality of such Confidential
Information. Each of NOV A and Bank agree to use all reasonable efforts to
maintain the confidentiality of such Confidential Information and to not
disclose such Confidential Information for any purpose other than to the extent
necessary for the performance of the obligations contemplated under this
Agreement, the Merchant Agreements, and the Merchant Bankcard Services conducted
in connection herewith and therewith. Each party shall use all reasonable
efforts to inform its employees, agents, representatives and independent
contractors of the confidential nature of the Confidential Information and to
cause them to comply with the terms of this Section 2.8. Notwithstanding the
foregoing, the Bank and NOVA acknowledge and agree that the restrictions
contained in this Section 2.8 shall not apply to any disclosures of such
Confidential Information by NOVA or the Bank, as applicable, in connection with,
or as may be required relating to. (a) the provision by NOVA of Merchant
Bankcard Services under this Agreement or the other Operative Documents, or
otherwise in connection with NOVA's or the Bank's performance of their
respective obligations hereunder or thereunder, (b) such disclosure as may be
required by applicable law or regulation or Payment Network Regulations, (c)
such disclosure as is contained in or required to prepare any financial
statements (including the notes thereto), (d) appropriate or necessary
disclosure to banking authorities or regulators, including as may result from
NOVA's status as an affiliate of U.S. Bancorp or another bank, or (e) disclosure
to U.S. Bancorp's Corporate and Compliance Units. Notwithstanding any provision
of this Agreement, NOVA shall not divulge, directly or indirectly or through
U.S. Bancorp or any of its affiliates, successors or assigns, any confidential
information of the Bank, including information related to the Merchant Business,
to U.S. Bank, N.A. which, in any manner, can be used for the purpose of
soliciting customers of the Bank for any services other than the Merchant
Bankcard Services. The covenants contained in this Section 2.8 shall survive for
the duration of this Agreement and a period of three (3) years after the
termination or expiration hereof.


(b) If NOVA or the Bank breaches its duties under this Section 2.8, the parties
agree that the nonbreaching party will suffer irreparable harm and the total
amount of monetary damages therefor will be impossible to calculate and will
therefore be an inadequate remedy. Accordingly, the parties agree that the
nonbreaching party shall be entitled to temporary and permanent injunctive
relief against the breaching party, its employees, agents, representatives, or
independent contractors, and other rights and remedies to which any of them may
be entitled at law, in equity and under this Agreement.
 
2.9 Non-Competition Agreement. The parties hereto acknowledge and agree that in
connection with the Purchase Agreement and this Agreement, the parties have
entered into the Non-Competition Agreement of even date herewith.
 


ARTICLE III


BANK TRANSACTIONS


3.1 Acquisitions by and of the Bank.


(a) The Bank (for purposes of this Article III, the defined term "Bank" shall be
deemed to include any Parent Entity, as the context may require), and NOVA
understand and agree that the Bank and/or other Parent Entities may, from time
to time, consummate transactions with other financial institutions or other
persons or entities (a "Third Party"), through stock or asset acquisition,
merger, consolidation, or otherwise (each a "Transaction"), where such Third
Party (i) owns a merchant portfolio, and/or (ii) owns bank branches that may be
used as a marketing/distribution channel for Merchant Bankcard Services, and/or
(iii) otherwise engages in Merchant Bankcard Services (each a "Merchant Bankcard
Portfolio").
(b) For purposes of this Article III, any independent, unrelated and
unaffiliated Third Party that acquires the Bank in a Change of Control, or
acquires all or substantially all of the assets of the Bank (the "Acquirer"),
shall be entitled to continue to operate the Acquirer's Merchant Bankcard
Portfolio as it existed immediately prior to its acquisition of the Bank and in
the ordinary course of business, so long as such operation is not under or in
connection with the Bank's branches, name or brand (or otherwise in violation of
Section 2.2 of the Non-Competition Agreement) and does not materially interfere
with the benefit of the bargain received by NOVA hereunder. Further, such acts
by the Acquirer shall not in and of themselves be deemed a breach of Article II
hereofor of Section 2.2 of the Non-Competition Agreement. In the event that the
Bank or the Acquirer decide to sell the Acquirer's Merchant Bankcard Portfolio,
then NOVA shall receive written notice of such sale and an opportunity to bid on
such Merchant Bankcard Portfolio.


3.2 NOVA's Right to Purchase.


(a) Without prejudice to Section 3.l(b) above, in the event that the Bank
consummates a Transaction with a Third Party that owns or operates a Merchant
Bankcard Portfolio, the Bank shall:


(i)  provide written notice of such Transaction as soon as circumstances and
Requirements of Law allow (and in no event later than promptly after the first
public announcement of such Transaction;


(ii) undertake exclusive negotiations, with respect to the value of the acquired
Merchant Bankcard Portfolio, the consideration proposed to be paid for such
Merchant Bankcard Portfolio, and the proposed timing of its purchase by NOVA.
This period of exclusive negotiation shall end not sooner than ninety (90) days
following NOVA's receipt of the notice required by Section 3.2(a);


(iii) with NOVA, use commercially reasonable efforts to negotiate in good faith
a mutually-agreed sales price and other terms and conditions for the purchase by
NOVA of such Merchant Bankcard Portfolio, evidenced by a definitive purchase
agreement setting forth final terms of such purchase. The Bank and NOVA shall
also consider, among other things, whether the Bank would be obligated to make
any material payments to terminate any agreements with any existing Merchant
Bankcard Services processor for the newly acquired Merchant Bankcard Portfolio.


(b)  In- the event that NOV A does not purchase the Merchant Bankcard Portfolio,
or an agreement can not be reached after good faith negotiations, then the Bank
shall be free to either operate the Merchant Bankcard Portfolio or otherwise
dispose of it; provided, however, that in the event the Bank determines to sell
such Merchant Bankcard Portfolio, the sale shall be to an independent, unrelated
and unaffiliated third party pursuant to a bidding and sales process in which
NOVA shall be entitled to participate and, provided that the sales price shall
not be less than the fair market value of such Merchant Bankcard Portfolio, as
established by an independent third party appraiser recognized and skilled in
valuing businesses engaged in the Merchant Bankcard Services business.


3.3 No Violation of the Non-Competition Agreement.: For so long as the Bank
complies with the provisions of this Article III, the operation in the ordinary
course of business of the Merchant Bankcard Services business by the Bank
relating solely to an acquired Merchant Bankcard Portfolio shall not in and of
itself be deemed in breach of Article II hereof or Section 2.2 of the
Non-Competition Agreement.
 

 

ARTICLE IV


CASH ADVANCES


4.1 Cash Advance Procedure. During the term of this Agreement (including any
extensions or renewals hereof), the Bank will continue to make advances of cash
("Cash Advances") to holders of Financial Transaction Devices in accordance with
the Payment Networks Regulations and NOVA's procedures, and shall cause all
records of such Cash Advances to be delivered to NOVA in accordance with such
terms and conditions as NOVA may reasonably request, the Payment Network
Regulations and NOVA's procedures, and shall otherwise fulfill its obligations
pursuant to this Section 4.1. During the term of this Agreement (including any
extensions or renewals hereof), the Bank shall use NOVA and the Member as the
exclusive processor of Cash Advances made by the Bank.


ARTICLE V


REPRESENTATIONS AND WARRANTIES


5.1 Representations and Warranties of the Bank. The Bank represents and warrants
to NOVA as follows:


(a) The Bank is a duly organized state-chartered bank, validly existing and in
good standing under the laws of the State of Florida. The Bank has full power
and authority to carry on its business as it is now being conducted and to own
and operate its properties and assets.


(b) The Bank has all requisite power and authority to enter into, adopt and
perform all of its obligations under this Agreement. The execution, adoption and
delivery of this Agreement have been duly and validly authorized by all
necessary corporate action on the part of the Bank, and upon execution "and
delivery by the other" parties hereto, this Agreement will constitute a legal,
valid and binding obligation of the Bank, enforceable against the Bank in
accordance with its terms.


c) Neither the execution and delivery by the Bank of this Agreement nor the
performance of this Agreement by the Bank will violate any applicable law, rule
or regulation. The performance of this Agreement by the Bank will not violate
the Bank's charter or by-laws, or any contract or other instrument to which it
is a party or by which it is bound and will not violate any outstanding
judgment, order, injunction, law, rule or regulation to which it is subject.


(d) There are no actions, suits, claims, governmental investigations or
proceedings instituted, pending or, to the knowledge of the Bank, threatened
against the. Bank or against any asset, interest or right of the Bank, that
would, if determined adversely to the Bank, have a material adverse effect on
the Bank or would materially adversely affect the ability of the Bank to perform
its obligations under this Agreement.


5.2 Representations and Warranties of NOVA. NOVA represents and warrants to the
Bank as follows:


(a) NOVA is a duly organized corporation, validly .existing and- in good
standing under the laws of the State of Georgia. NOVA has full power and
authority to carry on its business as it is now being conducted and to own and
operate its properties and assets.


(b) NOVA has all requisite power and authority to enter into, adopt and perform
all of its obligations under this Agreement. The execution, adoption and
delivery of this Agreement have been duly and validly authorized by all
necessary corporate action on the part of NOVA, and upon execution and delivery
by the other parties hereto, this Agreement will constitute a legal, valid and
binding obligation of NOVA, enforceable against it in accordance with its terms.


(c) Neither the execution and delivery by NOVA of this Agreement nor the
performance of this Agreement by NOVA will violate any applicable law, rule or
regulation. The performance of this Agreement by NOVA will not violate NOVA's
articles of incorporation or by-laws, or any contract or other instrument to
which it is a party or by which it is bound and will not violate any outstanding
judgment, order, injunction, law, rule or regulation to which it is subject.


(d) There are no actions, suits, claims, governmental investigations or
proceedings instituted, pending or, to the knowledge of NOVA, threatened against
NOVA or against any asset, interest or right of NOVA, that would, if determined
adversely to NOVA, have a material adverse effect on NOVA or would materially
adversely affect the ability of NOVA to perform its obligations under this
Agreement.


ARTICLE VI


TERM AND TERMINATION


6.1 Term. The term of this Agreement shall extend for an initial term of ten
(10) years from the date hereof (the "Initial Term"), and shall thereafter be
automatically extended for consecutive two-year renewal terms, provided that
neither the Bank nor NOVA gives written notice to the other of its intent not to
renew not less than one hundred eighty (180) days prior to the expiration of the
Initial Term or any renewal term.


6.2 Termination by NOVA. In the event that:


(a) the Bank defaults in the performance of any of its material obligations
under this Agreement, and fails to cure such default within forty-five (4) days
after written notice (which notice indicates that NOVA may terminate this
Agreement pursuant to this Section 6.2(a) if such default is not cured as
provided herein) and demand for cure by NOVA; provided, however, if, upon
receipt of such written notice, the Bank promptly commences and diligently
pursues the cure to completion as soon as reasonably possible, then such 30-day
period shall be extended for the period or-time which is reasonably necessary to
cure the default, but in no event more than three months after such written
notice; provided, further, that in the event such default remains uncured after
the passage of the time period specified herein, that a second notice shall have
been sent to the chief executive officer of the Bank notifying such officer of
such uncured default and stating that NOVA intends to terminate the Agreement
pursuant to this Section 6.2(a) within ten (10) days thereafter unless the
default is cured within ten (10) days of the Bank’s receipt of such notice; and
provided. Further, that in the event the Bank disputes that fact (or the fact
that the default is a default of a “material obligation”), then the provisions
of Section 8.13 shall have been complied with and any such dispute resolved as
provided therein; or


(b) any material amount due and payable to NOVA by the Bank under this Agreement
is not paid within twenty (20) days after the Bank receives written notice
(which notice indicates that NOVA may terminate this Agreement pursuant to this
Section 6.2(b) if such non-payment is not cured as provided herein) of such
non-payment, and demand for cure; provided, however, that in the event such
non-payment remains uncured after the passage of the time period specified
herein, that a second notice shall have been sent to the chief executive officer
of the Bank notifying such officer of such uncured non-payment and stating that
NOVA intends to terminate the Agreement pursuant to this Section 6.2(b) within
ten (10) days thereafter unless the default is cured within ten (10) days of the
Bank's receipt of such notice; and provided, further, that in the event the Bank
disputes that fact (or the fact that such non-payment is of a "material"
amount), then the provisions of Section 8.13 shall have been complied with and
any such dispute resolved as provided therein; or


(c) there occurs a Voluntary Bankruptcy Proceeding or an Involuntary Bankruptcy
Proceeding with respect to the Bank;


then, in any such case, NOVA, at its option, may terminate this Agreement
immediately upon written notice to the Bank



6.3 Termination by the Bank. In the event that:


(a) NOVA defaults in the performance of any of its material obligations under
this Agreement and fails to cure such default within forty-five (45) days after
written notice (which notice indicates that the Bank may terminate this
Agreement pursuant to this Section 6.3(a) if such default is not cured as
provided herein) and demand for cure by the Bank; provided, however, if, upon
receipt of such written notice, NOVA promptly commences and diligently pursues
the cure to completion as soon as reasonably possible, then such 30-day period
shall be extended for the period of time which is reasonably necessary to cure
the default, but in no event more than three months after such written notice;
provided, further, that in the event such default remains uncured after the
passage of the time period specified herein, that a second notice shall have
been sent to the chief executive officer of NOVA notifying such officer of such
uncured default and stating that the Bank intends to terminate the Agreement
pursuant to this Section 6.3(a) within ten (10) days thereafter unless the
default is cured within ten (l0)days of NOVA's receipt of such notice; and
provided, further, that in the event NOVA disputes that fact (or the fact that
the default is a default of a "material obligation"), then the provisions of
Section 8.13 shall have been complied with and any such dispute resolved as
provided therein; or


(b) any material amount due and payable to the Bank by NOVA under this Agreement
is not paid within twenty (20) days after NOVA receives written notice (which
notice indicates that the Bank may terminate this Agreement pursuant to this
Section 6.3(b) if such non-payment is not cured as provided herein) of such
non-payment, and demand for cure; provided, however, that in the event such
non-payment remains uncured after the passage of the time period specified
herein, that a second notice sha1l have been sent to the chief executive officer
or chief operating officer of NOVA notifying such officer of such uncured
non-payment and stating that the Bank intends to terminate the Agreement
pursuant to this Section 6.3(b) within ten days thereafter unless the default is
cured within ten (10) days of NOVA's receipt of such notice; and
provided, further, that in the NOVA disputes that fact (or the fact that such
non-payment is of a "material" amount), then the provisions of Section 8.13
shall have been complied with and any such dispute resolved as provided therein;
or


(c) there occurs a Voluntary Bankruptcy Proceeding or an Involuntary Bankruptcy
Proceeding with respect to NOVA;


then, in any such case, the Bank, at its option, may terminate this Agreement
immediately upon written notice to NOVA.


6.4 Effect of Termination.


(a) Upon termination or expiration of this Agreement, (i) NOVA shall pay to the
Bank any New Merchant Account Royalties, Flat Fees and reimbursements for
expenses then accrued and properly payable under this Agreement, (ii) the Bank
will return to NOVA all materials in their possession provided by NOVA or the
Member, (iii) NOVA shall return to the Bank all materials in its possession
provided by the Bank (which in no event shall include any of the Assets Sold),
and shall discontinue all uses of the Licensed Marks, (iv) NOVA and the Member
shall retain all right, title and interest in and to the Merchant Agreements and
the Bank shall have no interest in such Merchant Agreements, and (v) if a
merchant that is party to a Merchant Agreement maintains with the Bank a demand
deposit account, the Member shall retain the right to charge such account
pursuant to the terms of the applicable Merchant Agreement


(b) Notwithstanding the exercise by any party of its rights under this Article
V, no termination of this Agreement shall relieve any of the parties hereto of
its liability for the payment or performance of any obligation accrued prior to
the effective date of such termination (including any indemnification obligation
arising hereunder, whether or not notice of such indemnification claim has been
given before such termination).


(c) Notwithstanding the expiration or termination of this Agreement by any party
hereto pursuant to this Article VI or otherwise, the Bank shall cooperate with
NOVA and shall promptly execute any and all documents and instruments reasonably
requested by NOVA in order to effectuate an orderly transition of (i) the
Merchant Bankcard Services provided to any Merchant or Referred Merchant, and
(ii) any Member responsibilities held by the Bank in connection herewith or
therewith (as contemplated by Section 2.4 hereof).


ARTICLE VII


INDEMNIFICATION


7.1 Indemnification by the Bank. The Bank shall, and the Bank and Parent with
respect to Article III only shall jointly and severally, indemnify, defend, and
hold harmless NOVA, its affiliates, their respective successors and assigns, and
their respective officers, directors, employees, and agents from any liability,
damage, diminution in value, loss, cost, claim or expense, including reasonable
attorneys' and accountants' fees and expenses that result from or arise out of:
(i) the breach or inaccuracy of any of the Bank's representations or warranties
in this Agreement; (ii) the breach of any of the Bank’s or Parent's covenants or
agreements in this Agreement; or (iii) any violations of law or governmental
rules or regulations, or Payment Network Regulations by the Bank in performing
their respective obligations in connection with this Agreement.


7.2 Indemnification by NOVA. NOVA shall indemnify, defend, and hold harmless the
Bank, its affiliates, their respective successors and assigns, and their
respective officers, directors, employees and agents from any liability, damage,
diminution in value, loss, cost, claim or expense, including reasonable
attorneys' and accountants' fees and expenses that result from or arise out of:
(i) the breach or inaccuracy of any of NOVA's representations or warranties in
this Agreement; (ii) the breach of any of NOVA's covenants or agreements in this
Agreement; or (iii) any violations of law or governmental rules or regulations,
or Payment Network Regulations by NOVA in performing its obligations in
connection with this Agreement.
 



ARTICLE VIII


MISCELLANEOUS


8.1 Expenses. Except as otherwise specifically provided in this Agreement, each
party shall pay its own costs and expenses in connection with this Agreement and
the transactions contemplated hereby, including all attorneys' fees, accounting
fees and other costs and expenses.


8.2 Notices and Payments. Except as otherwise specified herein, all notices,
demands and other communications hereunder shall be in writing and shall be
delivered (i) in person, (ii) by United States mail, certified or registered,
with return receipt requested, or (iii)by national overnight courier service, as
follows:



 
If to the Bank:
TIB Bank
99451 Overseas-Highway
Key Largo, Florida 33037
Attention: Andrew D. Wallace,
Executive Vice President and COO
 
 
If to Parent:
TIB Financial Corp.
599 9th Street North, Suite 100
Naples, Florida 34102
Attention:  Edward V. Lett
CEO
 
 
with a copy
(which shall not constitute notice) to:
Gary M. Carman & Associates
1415 Panther Lane
Naples, Florida 34109
 

 
If to NOVA, to:
NOVA Information Systems, Inc.
One Concourse Parkway, Suite 300
Atlanta, Georgia 30328
Attention: Mindy M. Doster, Esq
General Counsel
 
 
with a copy to:
(which shall not constitute notice) to:
NOVA Information Systems, Inc.
One Concourse Parkway, Suite 300
Atlanta, Georgia 30328
Attention: Edward M. O’Hare
Senior Vice President
 
 
with a copy to:
(which shall not constitute notice)
McKenna Long & Aldridge LLP
SunTrust Plaza, Suite 5300
303 Peachtree Street, N.E.
Atlanta, Georgia 30308
Attention: Anthony M. Balloon, Esq.





The persons or addresses to which mailings or deliveries shall be made may be
changed from time to time by notice given pursuant to the provisions of this
Section 8.2. Any notice, demand or other communication given pursuant to the
provisions of this Section 8.2 shall be deemed .to have been given on the date
actually delivered against proof of receipt therefor.


8.3 Third-Party Beneficiaries. The parties to this Agreement do not intend this
Agreement to benefit or create any right or cause of action in or on behalf of
any Person other than the Bank, NOVA and the Member.


8.4 Independent Contractors. Nothing contained in this Agreement shall be
construed as creating or constituting a partnership, joint venture or agency
among the parties to this Agreement. Rather, the parties shall be deemed
independent contractors with respect to each other for all purposes.


8.5 Successors and Assigns. All terms and provisions of this Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and permitted assigns. This Agreement and the rights,
privileges, duties; and obligations of the parties hereto may not be assigned or
delegated by any party without the prior written consent of the other party;
provided, however, that such consent shall not be required (a) for the
assignment by any party of its rights and privileges hereunder to a Person
controlling, con1rolled by or under common control with such party (it being
understood that no such assignment shall relieve the assigning party of its
duties or obligations hereunder), or (b) for the assignment and delegation by
any party of its rights, privileges, duties and obligations hereunder to any
Person into or with which the assigning party shall merge or consolidate or to
which the assigning party shall sell all or substantially all of its assets,
provided that upon request of the non-assigning party the assignee shall
formally agree in writing to assume all the rights and obligations of the
assigning party created hereby.


8.6 Amendments and Waivers. This Agreement, any of the instruments referred to
herein and any of the provisions hereof or thereof shall not be amended,
modified or waived in any fashion except by an instrument in writing signed by
the parties hereto. The waiver by a party of any breach of this Agreement by
another party shall not operate or be construed as the waiver of the same or
another breach on a subsequent occasion, nor shall any delay in exercising any
right, power or privilege hereunder constitute a waiver thereof.


8.7 Severability of Provisions. If any provision of this Agreement, or the
application of any such provision to any Person or circumstance, is invalid or
unenforceable, the remainder of this Agreement, or the application of such
provision to Persons or circumstances other than those as to which it is invalid
or unenforceable, shall not be affected by such invalidity or unenforceability.


8.8 Counterparts; Delivery. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one instrument. The
parties acknowledge that delivery of executed counterparts of this Agreement may
be effected by a facsimile transmission or other comparable means, with an
original document to be delivered promptly thereafter via overnight courier.


8.9 Governing Law. This Agreement is made and entered into under the laws of the
State of Georgia, and the laws of that State applicable to agreements made and
to be performed entirely thereunder (without giving effect to the principles of
conflicts of laws thereof) shall govern the validity and interpretation hereof
and the performance by the parties hereto of their respective duties and
obligations hereunder.


8.10 Section Headings. The headings of Sections contained in this Agreement are
for convenience of reference only and do not form a part of this Agreement.


8.11 Entire Agreement. The making, execution and delivery of this Agreement by
the parties hereto have been induced by no representations, statements,
warranties or agreements other than those expressed herein and in the Purchase
Agreement. This Agreement, the Purchase Agreement, the Non-Competition Agreement
and the other written instruments specifically referred to herein and therein,
embody the entire understanding of the parties and supersede in their entirety
all prior communication, correspondence, and instruments, and there are no
further or other agreements or understandings, written or oral in effect between
the parties relating to the subject matter hereof.



8.12 Publicity. The timing and content of any and all public statements,
announcements or other publicity concerning the transactions contemplated herein
shall be mutually agreed upon by the Bank and NOVA, which agreement shall not be
unreasonably withheld.


8.13 Dispute Resolution. With the exception of an action to enforce the
covenants of Sections 2.4, 2.8 and Article III hereof, which may be brought in
any court of competent jurisdiction, any controversy, dispute or claim arising
out of, or in connection with, this Agreement must be settled by final and
binding arbitration to be held in Atlanta, Georgia in accordance with the then
current Commercial Arbitration Rules of the American Arbitration Association
("AAA") as may be amended from time to time (the "AAA Rules"). Judgment upon an
award rendered by the arbitrators may be entered in any court: (i) having
jurisdiction thereof; (ii) having jurisdiction over the party against whom
enforcement thereof is sought; or (iii) having jurisdiction over such party's
assets. The award shall be rendered by a panel of three (3) arbitrators, who
shall be selected in accordance with the AAA Rules.


8.14 Force Majeure. Notwithstanding any provision to the contrary contained
herein, no party hereto shall have any liability to any other party hereto for
any failure or deficiency in performance of obligations hereunder occurring by
reason of force majeure, meaning factors reasonably beyond the control of the
party obligated to perform, including war, conditions or events of nature, civil
disturbances, work stoppages, failures of telephone lines and equipment, power
failures or fires.


8.15 Survival. The provisions of Sections 2.4, 2.8, and Articles VII and VIII
shall survive the termination of this Agreement.


(Signatures on next page)





IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Marketing and Sales Alliance Agreement as of the date first written above.





 
“Bank”:
 
   
TIB BANK
 
   
By:
 
   
Name:
 
   
Title:
 
     
 
 
   
“Parent”:
 
   
TIB FINANCIAL CORP., FOR PURPOSES OF ARTICLE III AND ARTICLE VII, BUT ONLY TO
THE EXTENT THAT ARTICLE VII RELATES TO A BREACH OF PARENT'S OBLIGATIONS UNDER
ARTICLE III
 
   
By:
 
   
Name:
 
   
Title:
 
     
 
 
   
“NOVA”:
 
   
NOVA INFORMATION SYSTEM, INC
 
   
By:
     
Name:
     
Title:
   


